--------------------------------------------------------------------------------

 

 cenveo logo [cenveo-logo.jpg]
Exhibit 10.19



                                                                                
CENVEO, INC.
2007 LONG-TERM EQUITY INCENTIVE PLAN


RESTRICTED SHARE UNIT AWARD AGREEMENT FOR DIRECTORS




THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (“Agreement”), dated as of this
___________________ (“Grant Date”), is between Cenveo, Inc., a Colorado
corporation (the “Company”), and ___________________ (“Grantee”).  Capitalized
terms used but not defined herein have the meanings assigned to them in the
Cenveo, Inc. 2007 Long-Term Equity Incentive Plan, as amended (the “Plan”).


RECITALS


WHEREAS, the Company has awarded Grantee restricted share units (the “Share
Units”) pursuant to the terms of the Plan; and


WHEREAS, the Plan contemplates a written document evidencing the award;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties agree as follows:


ARTICLE I


AWARD OF SHARES


1.1           Award.  Subject to the terms and conditions herein and in the
Plan, Grantee is hereby awarded _______ Share Units.  Each Share Unit represents
Grantee’s right to receive one share of the Company’s common stock, $0.01 par
value (“Common Stock”) on the applicable delivery date set forth herein.


1.2           Vesting of Share Units.  Subject to Section 3.2 below, Grantee’s
Share Units shall vest on the first anniversary of the Grant Date (the “Vesting
Date”), provided that Grantee has not ceased to serve as a director of the
Company and its Affiliates prior to such date.  Share Units that do not become
vested pursuant to this Section 1.2 or Section 3.2 shall be forfeited and
Grantee shall have no further rights with respect to such Share Units.


1.3           Delivery of Shares.  Subject to Section 3.2, the shares of Common
Stock represented by Grantee’s vested Share Units shall be delivered to Grantee,
or to Grantee’s estate, on the Vesting Date.
 

--------------------------------------------------------------------------------


1.4           No Rights as Stockholder.  Until such time as shares of Common
Stock represented by the Share Units have been delivered to Grantee, Grantee
shall have none of the rights of a stockholder with respect to the Common Stock.


1.5           Dividend Equivalent Payments.  Dividend equivalents shall be
credited on any vested Share Units at the time of any payment of dividends to
stockholders of Common Stock.  The amount of any such dividend equivalents shall
equal the amount that would have been payable to Grantee as a stockholder in
respect of a number of shares of Common Stock equal to the number of Grantee’s
then vested Share Units.  Any such dividend equivalents shall be credited to
Grantee as of the date on which such dividend would have been payable to
stockholders and shall be converted into additional Share Units (which shall be
immediately vested) based upon the Fair Market Value of a share of Common Stock
on the date of such crediting.  Payment of such dividend equivalents in the form
of shares of Common Stock represented by such additional Share Units shall be
made on the delivery date for the Share Units with respect to which the dividend
equivalents were credited.


ARTICLE II


TRANSFER RESTRICTIONS


2.1           Restriction on Transfer.  Grantee shall not transfer, assign,
encumber or otherwise dispose of any Share Units at any time, other than by will
or by the laws of descent and distribution.  Any heir or legatee of Grantee
shall take rights herein granted subject to the terms and conditions hereof.


ARTICLE III


FORFEITURE AND ADJUSTMENT OF SHARE UNITS


3.1           Forfeiture. Subject to Section 3.2 below, if Grantee ceases to
serve as a director of the Company and its Affiliates for any reason, Grantee’s
Share Units that have not become vested pursuant to Section 1.2 shall be
forfeited and Grantee shall have no further rights with respect to such Share
Units.




3.2           Change in Control.  In the event that there is a Change in Control
while Grantee still serves as a director of the Company or an Affiliate, any of
Grantee’s Share Units that have not yet vested shall become immediately vested
and the shares of Common Stock represented by such vested Share Units shall be
delivered to Grantee upon such Change in Control.


3.3           Adjustments Upon Certain Events.  Upon the occurrence of any
unusual or nonrecurring event (including, without limitation, any of the events
described in Section 4.2 of the Plan) affecting the Company, any Subsidiary or
Affiliate, or the financial statements of the Company or any Subsidiary or
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, the Board may, in its sole discretion, make such adjustments to the
Share Units as it deems appropriate in order to prevent dilution or enlargement
of benefits, including: (i) adjusting any or all of the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or property) subject to the Share Units; (ii) providing for an
equivalent award in respect of securities of the surviving entity of any merger,
 
 
-2-

--------------------------------------------------------------------------------




consolidation or other transaction or event having a similar effect; or (iii)
making provision for a cash payment to Grantee; provided, however, that no
adjustment shall be made to the timing of delivery of shares of Common Stock or
other payment unless such adjustment complies with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).


ARTICLE IV


GENERAL PROVISIONS


4.1           Director Relationship. Nothing in this Agreement shall be
construed as conferring upon Grantee the right to continue service as a director
or otherwise with the Company or any of its Affiliates.


4.2           Compliance With Securities Laws.  Upon the delivery of any shares
of Common Stock under this Agreement, Grantee (or any person lawfully claiming
under Grantee) will enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.


4.3           Compliance With Laws.  Notwithstanding any of the other provisions
hereof, Grantee agrees that the Company will not be obligated to issue any
shares pursuant to this Agreement if the issuance of such shares of Common Stock
would constitute a violation by Grantee or by the Company of any provision of
any law or regulation of any governmental authority, or to register the shares
of Common Stock under the Securities Act of 1933, as amended.


4.4           Withholding of Tax.  To the extent that the grant or vesting of
the Share Units or dividend equivalents granted hereunder, or the delivery of
the shares of Common Stock or other payment with respect thereto, is subject to
applicable withholding or other taxes, if any, the Company or any Affiliate
shall have the right and is hereby authorized to withhold from the delivery of
the shares of Common Stock or other payment, or from any compensation or other
amount owing to Grantee, the amount (in cash, shares of Common Stock, other
securities, other awards or other property) of any such withholding or other
taxes in respect of the Share Units and dividend equivalents, and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes, including requiring Grantee to pay to
the Company such amount of money as the Company may require to meet its
obligation under applicable tax laws.


4.5           Resolution of Disputes.  As a condition of the granting of the
Share Units hereby, Grantee and his heirs and successors agree that any dispute
or disagreement which may arise hereunder shall be determined by the Board in
its sole discretion and judgment, and that any such determination and any
interpretation by the Board of the terms of this Agreement and the Plan shall be
final and shall be binding and conclusive, for all purposes, upon the Company,
Grantee, and his or her heirs and personal representatives.


4.6           Legends on Certificate.  The certificates, if any, representing
the shares of Common Stock delivered hereunder will be stamped or otherwise
imprinted with legends in such form as the Company or its counsel may require
with respect to any applicable restrictions on

 
-3-

--------------------------------------------------------------------------------


 
sale or transfer and the stock transfer records of the Company will reflect
stop-transfer instructions with respect to such shares.


4.7           Notices. All notices or other communications under this Agreement
shall be in writing and shall be given by registered or certified mail, via
overnight courier providing a receipt, or via telecopy (with a confirming copy
being delivered within 24 hours thereafter).  Notices to the Company shall be
addressed to Cenveo, Inc., at its principal executive offices, currently One
Canterbury Green, 201 Broad Street, Stamford, Connecticut 06901, Attention:
Secretary.  Notices to Grantee shall be sent to the latest address of Grantee
shown on the records of the Company.


4.8           Agreement Subject to Plan.  This Agreement is subject to the
Plan.  The terms and provisions of the Plan are hereby incorporated herein by
reference thereto.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.  All definitions of words and
terms contained in the Plan shall be applicable to this Agreement.  The Company
shall be under no obligation whatsoever to advise Grantee of the existence,
maturity or termination of any of Grantee’s rights hereunder and Grantee shall
be deemed to have familiarized him or herself with all matters contained herein
and in the Plan, which may affect any of Grantee’s rights or privileges
hereunder.


4.9           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Grantee.


4.10         Section 409A.  It is the intention of the parties that amounts
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code.  To the extent such amounts could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving Grantee the economic benefits described herein in a
manner that does not result in such tax being imposed.


IN WITNESS WHEREOF, this Restricted Share Unit Award Agreement has been executed
as of the date first written above.


COMPANY
CENVEO, INC.
                   
By:
       
Robert G. Burton, Sr.
     
Chairman
                 
GRANTEE
               
Name
 

 
-4-


 